internal_revenue_service number release date index number ------------------------ ----------------------- --------------------------------- re --------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-147093-10 date date legend --------------------------- -------------------------------------------------- --------------------------------------------------------------------------------- date taxpayer trust ------------------------------------------------------------------------------------------------------------------- date x company accountant year year attorney year accountant ------------------------- -------- -------------------------- --------------------------- ------- ------- ------------------- ------- -------------------------- dear ------------- this letter responds to the letter dated date submitted by your authorized representative requesting an extension of time under sec_2642 of the internal_revenue_code code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption with respect to a transfer to trust facts plr-147093-10 on date a date prior to date taxpayer created trust an irrevocable_trust for the benefit of his spouse and taxpayer’s descendants on date taxpayer transferred x shares of stock in company to trust trust has gst potential taxpayer engaged accountant to prepare the year form_709 united_states gift and generation-skipping_transfer_tax return for the transfer made on date although accountant filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return indicating that a year form_709 was to be filed the year form_709 was not subsequently filed accordingly taxpayer’s gst_exemption was not allocated to trust with respect to the date transfer subsequently in year attorney prepared and filed the year form_709 reporting the date transfer for gift_tax purposes attorney however failed to allocate taxpayer’s available gst_exemption with respect to the date transfer in year accountant recognized that attorney had failed to allocate taxpayer’s available gst_exemption to trust it has been determined that taxpayer intended trust to be exempt from gst tax accountant prepared a form_709 for year on which a late allocation of gst tax exemption was made to trust the following rulings are requested an extension of time under sec_2642 and sec_301_9100-3 to allocate taxpayer's gst_exemption to the date transfer to trust and that the transferred property be valued as of the date of the date transfer pursuant to sec_2642 and a ruling that the late allocation of taxpayer’s gst_exemption is deemed void law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 in effect for the date transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable under sec_26_2632-1 of the generation-skipping_transfer_tax regulations an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust plr-147093-10 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio under sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph g sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-147093-10 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make allocations of taxpayer’s available gst_exemption with respect to the date transfer to trust the allocation will be effective as of the date of the transfer to the trust and the gift_tax value of the transfer to the trust will be used in determining the inclusion_ratio with respect to the trust the allocation should be made on a supplemental form_709 for the appropriate calendar_year and filed with the internal_revenue_service cincinnati service_center - stop cincinnati ohio a copy of this letter should be attached to the supplemental form_709 because the allocation will be effective as of date the allocation will be deemed to precede in time the allocation taxpayer made on the form_709 filed in year to the extent taxpayer’s allocation exceed the amount necessary to obtain an inclusion_ratio of zero with respect to trust under sec_26_2632-1 such allocation is void except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-147093-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs special industries by james f hogan chief branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
